Matter of Pusey v Sampson (2017 NY Slip Op 05956)





Matter of Pusey v Sampson


2017 NY Slip Op 05956


Decided on August 2, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 2, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
SHERI S. ROMAN
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2017-03653

[*1]In the Matter of Angella J. Pusey, petitioner,
vFrederick D.R. Sampson, in his official capacity as a Justice of the Supreme Court, County of Queens, respondent. Angella J. Pusey, Saint Albans, NY, petitioner pro se.


Eric T. Schneiderman, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, a Justice of the Supreme Court, Queens County, to determine her motion for a default judgment against the defendants in an action entitled Pusey v Morales , pending in the Supreme Court, Queens County, under Index No. 7823/15.
ADJUDGED that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
This proceeding has been rendered academic in light of an order of the Supreme Court, Queens County, dated January 6, 2017, which determined the petitioner's motion.
ENG, P.J., ROMAN, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court